Citation Nr: 0626465	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-27 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Evaluation of neurodermatitis, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from June 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in January 2005.  A 
transcript of the veteran's hearing was prepared and 
associated with the record.

In a February 2005 statement, the veteran's representative 
alleged clear and unmistakable error in the effective dates 
of service connection for neurodermatitis and the 100 percent 
evaluation for post-traumatic stress disorder.  These claims 
are referred to the RO for appropriate disposition.


FINDING OF FACT

Neurodermatitis is manifested by papules, hyperpigmentation, 
and constant itching; between 35 and 45 percent of the total 
body surface is affected, with systemic involvement of 100 
percent of the body surface due to itching.


CONCLUSIONS OF LAW

1.  For the period prior to August 30, 2002, the criteria for 
the assignment of a 50 percent rating neurodermatitis have 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7806 (2002).

2.  For the period beginning August 30, 2002, the criteria 
for the assignment of a 60 percent rating for neurodermatitis 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in 
October 1998, before the enactment of the VCAA.  

With respect to the notification required by the VCAA, the 
decision in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

A VCAA letter dated in March 2005 instructed the veteran 
regarding the evidence necessary to substantiate his claim of 
entitlement to a higher rating for his neurodermatitis.  The 
letter described the evidence already of record, and 
indicated that VA would make reasonable efforts to help the 
veteran obtain evidence supportive of his claim.  It noted 
that VA was responsible for obtaining certain types of 
evidence.  The veteran's claim was subsequently readjudicated 
and a supplemental statement of the case was issued in March 
2006.  Thus, the notice provided was in compliance with 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent VA treatment records have been 
obtained, and the veteran has been afforded a VA examination 
of the service connected disability.  The veteran has not 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  In fact, in a 
December 2004 statement, the veteran indicated that he had no 
further evidence to submit.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual Background

Service medical records show that the veteran was treated for 
skin complaints in service.  In July 1966 the veteran was 
treated for an abscess of his right leg.  During 
hospitalization, cellulitis developed in several small areas 
around the right knee.  In August 1967 a sore on the left 
side of the veteran's forehead was noted.  The provider noted 
that the veteran had been on penicillin for the previous five 
days.  

VA treatment records dated in September and October 1977 
indicate chronic dermatitis.  The veteran reported flare-ups 
as a result of increased stress.  On physical examination 
there were multiple hyperpigmented macules over the entire 
body.  There were excoriations over the upper and lower 
extremities and the buttocks.  The impression was 
neurodermatitis and mild early secondary infection.  The 
veteran was given cream and an oral medication.  He was 
encouraged to use good skin care.  

An October 1985 VA treatment note indicates the veteran's 
history of generalized pruritis.  The assessment was 
excoriation on all extremities, with no obvious cause.

A June 1986 VA treatment record notes the veteran's report 
that the itching caused by his skin condition was a main 
source of stress.  In July 1986, a provider noted numerous 
secondary lesions in various stages of healing, as well as 
areas of hyperpigmentation on the arms, legs, abdomen, 
shoulders, mid-back, and face.  The assessment was 
neurodermatitis.  

A VA examination was carried out in May 1991.  The examiner 
noted that the veteran's skin condition had been mainly 
characterized by papules, particularly on the outer aspects 
of the arms, abdomen, and feet.  Physical examination 
revealed spots scattered on the outer aspect of the upper 
arms, shoulders, abdomen, and lower legs.  The examiner noted 
that there were dozens of infiltrated purplish spots on the 
lower legs, marking  the site of previous lesions.  The 
diagnoses were neurodermatitis and folliculitis.  The 
examiner recommended the use of antibiotic soap to control 
secondary infection.  

Lesions of the chest, arms, and buttocks were noted in 
February 1999.  

A March 1999 letter from R.B.S., M.D. notes that the veteran 
was seen for a variety of cutaneous complaints, including 
scattered eczema, erosions and nodules of the extremities and 
trunk.  He indicated that he used liquid nitrogen treatment 
with good result.  He also indicated that topical and 
intralesional cortisones, antibiotics, and antipruritics had 
not been helpful.  He opined that the veteran had chronic 
eczema/lichen simplex chronicus or neurodermatitis.  

In October 2001, the veteran stated that the itching from his 
dermatitis had never gone away, and that he was required to 
wear loose fitting clothing due to his skin disorder.

In a March 2002 statement, A.B.P., M.D. indicated that the 
veteran's neurodermatitis had worsened due to the veteran's 
other medical conditions.

In January 2004, the veteran alleged that his rash covered 80 
percent of his body and that it itched.  

A March 2004 VA treatment record indicates that the veteran 
had rashes over the lower extremities, upper back, and arms.  
The provider also noted seborrhea in his face and scalp.  

In an August 2004 treatment note, a VA dermatologist 
estimated that the total area of skin involvement was 35 to 
45 percent.  She noted that there were excoriations over the 
dorsal forearms and lower legs.  She recommended daily 
showers, mild soap, and moisturizer, as well as ointments for 
excoriations and pruritis areas.  

At his January 2005 hearing, the veteran's representative 
noted that he used topical corticosteroids for his skin 
condition.  

A VA examination was conducted in October 2005.  The veteran 
reported that he had suffered from a rash since 1966, and 
that it was red and itchy, and sometimes painful.  He 
reported scabs and bleeding.  The examiner noted that the 
veteran had not been on constant or near constant 
corticosteroids or other immunosuppressive drugs.  He 
indicated that the veteran used topical medications on a 
daily basis.  He also noted that while the veteran reported 
itching over 100 percent of his body, the total body surface 
areas affected was five percent.  Physical examination 
revealed various excoriations on the left deltoid, abdomen, 
right deltoid, and on the gluteal areas.  He noted that such 
eruptions occupied approximately five to seven percent of the 
veteran's total body surface area.  There was also erythema 
and scaling in a patchy distribution occupying approximately 
50 percent of the scalp and 50 percent of the face.  There 
were erythematous nodules on the gluteal areas and abdomen 
and upper arms, which were noted to be somewhat disfiguring.  
The diagnosis was neurodermatitis.  The examiner noted that 
although the visible lesions occupied approximately five 
percent of the total body surface areas, the veteran had 
itching throughout the body.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

The appellant has appealed the initial evaluation of his 
costochondritis. Fenderson v. West, 12 Vet. App. 119 (1998).  
Based on the evidence, the Board concludes that the condition 
has not changed and that a uniform rating is warranted.  In 
this regard, the Board notes that the diagnostic criteria for 
disabilities of the skin were revised during the pendency of 
this appeal, and that the maximum evaluation allowed for 
eczema was increased from 50 to 60 percent.  

Under the previous Diagnostic Code 7806 (effective prior to 
August 30, 2002), eczema manifested by exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area, warrants a 10 percent evaluation.  A 30 
percent evaluation requires findings of constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation is warranted where there is ulceration or 
extensive exfoliation or crusting and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement.  
The 50 percent evaluation is the maximum schedular rating 
under the previous Diagnostic Code 7806.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

Under the current Diagnostic Code 7806, dermatitis or eczema 
covering at least 5 percent, but less than 20 percent of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than 6 weeks during the 
past 12-month period warrants a 10 percent disability rating.  
Dermatitis or eczema covering 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12-month 
period warrants a 30 percent disability rating.  Dermatitis 
or eczema covering more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12- 
month period warrants a 60 percent disability rating.  The 
Board notes that the 60 percent evaluation is the maximum 
rating under the current criteria for eczema.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2005).

The Board has been presented with a conflict regarding the 
extent of total body surface affected by the veteran's 
neurodermatitis.  In August 2004, a VA provider estimated 
that the extent of involvement was 35 to 45 percent.  In 
October 2005, a VA examiner estimated that approximately five 
to seven percent of the total body was affected.  He noted, 
however, that there was itching of the skin and clarified 
that generally, 100 percent of the total body surface was 
subject to itching at any given time.  The Board notes that 
such finding is supported by other evidence of record.
 
The Board concludes that active involvement and total skin 
involvement varies with time.  Clearly, during this appeal, 
the area of involvement has varied from as much as 35 to 45 
percent to a lesser five to seven percent with a systemic 
involvement of 100 percent due to itching.  As such, the 
Board has determined that the disability more closely 
approximates the criteria for a 50 percent evaluation and a 
60 percent evaluation based upon the changes in the rating 
criteria.  In essence, depending upon the interpretation of 
the evidence, there is systemic or nervous involvement due to 
itching and such itching may affect 100 percent of the body.  
Furthermore, although the October 2005 VA examiner reported 
that there was five percent involvement at that time, there 
is no basis to accord that figure any more probative value 
than the earlier estimate of 35 to 45 percent assessed by a 
VA provider in August 2004, or the same examiners report of 
100 percent involvement of one of the manifestations of the 
disability.  The 100 percent involvement was an estimate 
provided by the same examiner who noted activity of 
approximately five percent.
 
The most probative evidence establishes some degree of 
involvement ranging between 45 and 100 percent with systemic 
or nervous manifestations.

In light of the above discussion, the Board has determined 
that the maximum schedular evaluation, based on applicable 
rating criteria is warranted.


ORDER

For the period prior to August 30, 2002, an evaluation of 50 
percent is granted for neurodermatitis, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

For the period beginning August 20, 2002, an evaluation of 60 
percent is granted for neurodermatitis, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


